Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, 4-5 and 7-17, drawn to a host cell, which comprises under the control of a heterologous promoter a polynucleotide comprising a nucleotide sequence encoding a polypeptide.
Group II, claims 18-19, drawn to a composition comprising a polypeptide expressed by the host cell of claim 1.
Group III, claim(s) 20-21, drawn to a method for synthesizing a polysaccharide consisting of a dimeric repeating unit comprising bringing the composition of claim 19 into contact with two donor substrates.
Group IV, claim(s) 22, drawn to a polysaccharide consisting of a dimeric repeating unit obtainable by the method of claim 20 for use as a glycoconjugate vaccine.

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a nucleotide sequence encoding a polypeptide comprising a TagF-like domain and  GT domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Uniprot accession number H6T5X6_NEIME 4/18/2012 (cited in IDS) which discloses a polynucleotide sequence encoding SEQ ID NO: 1 and SEQ ID NO: 17. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Nucleotide sequences elect from:
Nucleotide sequence encoding a polypeptide comprising a TagF-like domain and a GTB-domain. If elected, further elect and define the pair of nucleotide sequences as set forth in claim 1a. Corresponding fragment will be examined (claim 1c).
 a nucleotide sequence encoding a polypeptide comprising a TagF-like domain and a GTA-domain. If elected, further elect and define the pair of nucleotide sequences as set forth in claim 1b. Corresponding fragment will be examined (claim 1c).
a nucleotide sequence encoding a polypeptide having an amino acid
sequence that is at least 18 % identical to the amino acid sequence of residues 1 to 378 of SEQ ID NO. 3 and that is at least 40 % identical to the amino acid sequence of residues 1 to 389 of SEQ ID NO. 23, wherein the polypeptide synthesizes a polysaccharide consisting of a dimeric repeating unit
a nucleotide sequence encoding a polypeptide having an amino acid
sequence that is at least 18 % identical to the amino acid sequence of residues 1 to 378 of SEQ ID NO. 3 and that is at least 30 % identical to the amino acid sequence of residues 1 to 256 of SEQ ID NO: 32, wherein the polypeptide synthesizes a polysaccharide consisting of a dimeric repeating unit.

Host cell: Elect from prokaryotic or eukaryotic. If prokaryotic is elected, further elect from Escherichia coli, Actinobacillus pleuropneumoniae, Bibersteinia trehalosi, Actinobacillus suis, Haemophilus influenzae, Campylobacter jejuni, Campylobacter coli, Neisseria meningitidis, Mannheimia varigena, Neisseria mucosa, Moraxella lacunata, Neisseria elongate, Klebsiella sp G5, Cronobacter universalis, Cronobacter turicensis, Aeromonas veronii, Cronobacter sakazakii, Yersinia enterocolitica, Helicobacter pullorum and Bacillus cereus.

Group II-IV
Nucleotide sequences encoding polypeptide elected from:
Nucleotide sequence encoding a polypeptide comprising a TagF-like domain and a GTB-domain. If elected, further elect and define the pair of nucleotide sequences as set forth in claim 1a. 
 a nucleotide sequence encoding a polypeptide comprising a TagF-like domain and a GTA-domain. If elected, further elect and define the pair of nucleotide sequences as set forth in claim 1b. 
a nucleotide sequence encoding a polypeptide having an amino acid
sequence that is at least 18 % identical to the amino acid sequence of residues 1 to 378 of SEQ ID NO. 3 and that is at least 40 % identical to the amino acid sequence of residues 1 to 389 of SEQ ID NO. 23, wherein the polypeptide synthesizes a polysaccharide consisting of a dimeric repeating unit
a nucleotide sequence encoding a polypeptide having an amino acid
sequence that is at least 18 % identical to the amino acid sequence of residues 1 to 378 of SEQ ID NO. 3 and that is at least 30 % identical to the amino acid sequence of residues 1 to 256 of SEQ ID NO: 32, wherein the polypeptide synthesizes a polysaccharide consisting of a dimeric repeating unit.

Then further elect from  one or more polypeptide from claim 19.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The species  lack unity of invention because even though the inventions of these groups require the technical feature of a nucleotide sequence encoding a polypeptide comprising a TagF-like domain and  GT domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Uniprot accession number H6T5X6_NEIME 4/18/2012 (cited in IDS) which discloses a polynucleotide sequence encoding SEQ ID NO: 1 and SEQ ID NO: 17 and the encoded polypeptide from Neisseria meningitidis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645